Citation Nr: 1508758	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-03 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at the Lakeland Regional Medical Center from November 8, 2010 to November 14, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel
INTRODUCTION

The Veteran served on active duty from November 1943 to November 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Tampa, Florida. 

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in November 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).  


FINDINGS OF FACT

1.  At the time of his November 2010 private medical treatment at Lakeland Regional Medical Center, the Veteran had been awarded a total disability evaluation based on individual unemployability (TDIU) due to his service-connected posttraumatic stress disorder (PTSD). 

2.  The Veteran received emergency medical treatment for severe pain and vomiting from Lakeland Regional Medical Center on November 7, 2010.  He was diagnosed with acute renal colic.  

3.  The Veteran was scheduled to be discharged from Lakeland Regional Medical Center on November 7, 2010, but became nauseated, vomited, and was subsequently admitted for surgery.  

4.  Following his November 8, 2010 surgery, the Veteran experienced a myocardial infarction and acute respiratory failure.  He was listed as "stable" on November 14, 2010 and discharged with instructions to seek follow-up treatment from VA.
5.  A prudent layperson would have believed that the symptoms experienced by the Veteran prior to hospitalization were emergent in nature.

6.  A VA facility was not feasibly available and an attempt to use any beforehand would not have been considered reasonable by a prudent layperson.

7.  The evidence is at least in equipoise in showing that the Veteran could not be safely transferred to a VA facility on November 7, 2010.


CONCLUSIONS OF LAW

1.  The Veteran has a total disability permanent in nature from a service-connected disability.  38 U.S.C.A. § 1728 (West 2014); see generally Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).

2.  By extending the benefit of the doubt to the Veteran, the criteria for payment or reimbursement for the cost of private medical expenses at Lakeland Regional Medical Center from November 8, 2010 to November 14, 2010 are met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2014).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with treatment rendered at the Lakeland Regional Medical Center from November 8, 2010 through November 14, 2010 is granted.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


